              Case 2:20-cr-00032-JCC Document 117 Filed 09/08/20 Page 1 of 2




 1                                               MAGISTRATE JUDGE MICHELLE L. PETERSON
 2
 3
 4
 5                             UNITED STATES DISTRICT COURT FOR THE
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7
 8        UNITED STATES OF AMERICA,                     NO. CR20-32JCC

 9                        Plaintiff,
                                                        REPORT AND RECOMMENDATION
10                             v.                       CONCERNING PLEA OF GUILTY
11
          JOHNNY GARZA,
12
13                      Defendant.

14
15           The defendant, by consent, has appeared before me pursuant to Rule 11, Fed. R. Crim. P.,
16 and has entered a plea of guilty to the charge contained in Count 1 of the Superseding Indictment.
17 After examining the defendant under oath, I determined that the guilty plea was knowingly,
18 intelligently, and voluntarily made, and that the offense charged is supported by an independent
     basis in fact containing each of the essential elements of such offense.
19
     //
20
     //
21
22
23
24
25
26
27
28
      REPORT AND RECOMMENDATION                                                  UNITED STATES ATTORNEY
                                                                                700 STEWART STREET, SUITE 5220
      United States v. Garza                                                      SEATTLE, WASHINGTON 98101
      CR20-032JCC - 1                                                                   (206) 553-7970
             Case 2:20-cr-00032-JCC Document 117 Filed 09/08/20 Page 2 of 2




 1         I therefore ordered a presentence report. Subject to the Court's consideration of the Plea

 2 Agreement pursuant to Fed. R. Crim. P. 11(c)(1)(B), I recommend that the defendant be adjudged
                              p
 3 guilty and have sentence imposed.
 4         DATED this _________
                         __________ day of September, 2020.

 5                                               ___________
                                                 _________________________________________
                                                          _ _____
                                                               ___________________
 6                                               MICHELLE L. PETERSON
                                                 United States Magistrate Judge
 7
 8                                             NOTICE
          Objections to this Report and Recommendation are waived unless filed and served within
 9 fourteen (14) days. 28 U.S.C. § 636(b)(1)(B).
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     REPORT AND RECOMMENDATION                                                    UNITED STATES ATTORNEY
                                                                                 700 STEWART STREET, SUITE 5220
     United States v. Garza                                                        SEATTLE, WASHINGTON 98101
     CR20-032JCC - 2                                                                     (206) 553-7970
